
	
		III
		110th CONGRESS
		1st Session
		S. RES. 185
		IN THE SENATE OF THE UNITED STATES
		
			May 3, 2007
			Mr. Salazar (for
			 himself, Mr. Brown,
			 Mr. Allard, Mr.
			 Leahy, Mrs. Feinstein,
			 Mrs. Clinton, Mr. Isakson, and Mr.
			 Stevens) submitted the following resolution; which was referred to
			 the Committee on Commerce, Science, and
			 Transportation
		
		
			June 20, 2007
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Supporting the ideals and values of the
		  Olympic Movement.
	
	
		Whereas, for over 100 years, the Olympic Movement has
			 built a more peaceful and better world by educating young people through
			 athletics, by bringing together athletes from many countries in friendly
			 competition, and by forging new relationships bound by friendship, solidarity,
			 sportsmanship, and fair play;
		Whereas the United States Olympic Committee is dedicated
			 to coordinating and developing athletic activity in the United States to foster
			 productive working relationships among sports-related organizations;
		Whereas the United States Olympic Committee promotes and
			 supports athletic activities involving the United States and foreign
			 countries;
		Whereas the United States Olympic Committee promotes and
			 encourages physical fitness and public participation in athletic
			 activities;
		Whereas the United States Olympic Committee assists
			 organizations and persons concerned with sports in the development of athletic
			 programs for able-bodied and disabled athletes regardless of age, race, or
			 gender;
		Whereas the United States Olympic Committee protects the
			 opportunity of each athlete, coach, trainer, manager, administrator, and
			 official to participate in athletic competition;
		Whereas athletes representing the United States at the
			 Olympic Games have achieved great success personally and for the Nation;
		Whereas thousands of men and women of the United States
			 are focusing their energy and skill on becoming part of the United States
			 Olympic Team and aspire to compete in the 2008 Olympic Games in Beijing,
			 China;
		Whereas the Nation takes great pride in the qualities of
			 commitment to excellence, grace under pressure, and good will toward other
			 competitors exhibited by the athletes of the United States Olympic Team;
			 and
		Whereas June 23, 2007, is the anniversary of the founding
			 of the Modern Olympic Movement, representing the date on which the Congress of
			 Paris approved the proposal of Pierre de Coubertin to found the Modern Olympic
			 Games: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 ideals and values of the Olympic Movement; and
			(2)calls upon the
			 people of the United States to observe the anniversary of the founding of the
			 Modern Olympic Movement with appropriate ceremonies and activities.
			
